Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 1, 7-9 are objected to for “a pea protein”. It is suggested to amend the phrase to ‘a pea protein isolate’ or “ a pea protein concentrate’ or ‘a pea protein product’. 
	Claims 2, 4-6 are objected to for “characterized”. It is suggested to amend the word to “wherein” according to U.S. Patent practice. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation 70 ppb, and the claim also recites 60 ppb which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3, 5-6 also do contain broad range, narrow range limitations as indicated by “preferably” or “preferentially”.
Claim 3 at a) recites “processing of peas in an aqueous solution”. The word “processing” is a general term which may include procedures such as adding to, mixing, stirring, peeling, blanching, etc. It may be amended to for instance ‘mixing peas with an aqueous solution’. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The processes for producing protein concentrates or isolates usually have a protein precipitation step that is normally carried out at the isoelectric pH of the protein. Claim 3 is extended to the extraction step, but not precipitation and separation of the protein product is mentioned. This step appears to be necessary due to the fact that claims 7-9 require the protein product, not the extract. 
A fine tuning of the process of claim 3 is suggested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. (J. Food Sci. 46: 364-372 (1981), hereinafter R1) with Sosulski et al. (Cereal Chem. 56: 533-536 (1979)) as evidence.
Claim 1 is limited to a “pea protein” comprising more than 3000 ppb of 3-methylbutanal. Claim 3 is a process for making the “pea protein” of claim 1.
Claims 1, 2 - R1 discloses a process for producing a “pea protein isolate” using field peas (Pisum sativum). (Title)
Claims 1-7 - R1 teaches of mixing pea flour with an aqueous solution at pH 9.00, stirring and extracting pea proteins for 20 minutes, centrifuging the mixture to separate the soluble proteins, and precipitating the proteins at pH 4.5. The precipitated pea protein isolate is washed with water and adjusted to pH 6.5-7.0 using sodium hydroxide before freeze-drying the isolated protein. (page 364, Laboratory trials and Fig. 1)
R1 also discloses a pilot plant trial for producing pea protein isolate. (page 365, Pilot plant trials).
R1 shows the protein content of the protein isolates at 91-98% (Table 2 and 3)
Claim 1 - The pea protein isolate disclosed by R1 is a high-quality pea protein isolate. While R1 is silent to the quantity of flavoring compounds such as 3-methylbutanal, Sosulski et al. (1979) discloses that pea protein concentrate comprises carbonyl compounds including 3-methylbutanal. (Abstract)
It is noted that claim 3 is limited to a heat treatment stage wherein peas are heated at 70-90 C for 2-4 minutes. Furthermore, claim 3 requires a milling step. However, heating protein product/raw ingredients for pasteurization purposes is a conventional wisdom in the art (See WO 2015/071499). Furthermore, R1 uses pea flour that is understood to be a milled product. 
R1 teaches of producing a pea protein isolate using pea flour (milled product). However, the presently claimed process mixes peas with an aqueous solution at pH 9.0, heats the mixture for 2-4 minutes and ultimately mills the product. To switch the order of performing process steps would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify R1 process by pasteurizing the pea flour and/or the pea protein isolate in order to pasteurize the product. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a pea protein isolate. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. (J. Food Sci. 46: 364-372 (1981), hereinafter R1) in view of Barron (US 2012/0288588, hereinafter R2) with Sosulski et al. (Cereal Chem. 56: 533-536 (1979)) as evidence.
Claims 8-9 are limited to food or pharmaceutical products comprising a pea protein.
R1 is silent to a food comprising the pea protein isolate.
R2 discloses a high-protein breakfast cereal product comprising pea protein isolate. [Example 1, 0089]. 
Therefore, incorporation of pea protein isolate into food/pharmaceutical products would have been obvious. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791